     Case: 1:21-cv-02674 Document #: 1-7 Filed: 05/18/21 Page 1 of 1 PageID #:455



I acknowledge that by subscribing to Allstate Agency Voice service, I agree to pay all applicable fees in accordance with my
enrollment and that such fees may be periodically adjusted. I authorize Allstate to deduct the fees due for the service to which I
am subscribing from my monthly Payment Notification.

The cost of the service you are subscribing to will be subtracted from your commissions each month. Your monthly fee will
appear under the “Deductions” section of your monthly Payment Notification. Payments will be deducted monthly, beginning
with the month following your service start date.

Your subscription to and/or participation in this program does not replace or in any way change the requirement to adhere to
Agency Standards.

With your acceptance below, you are agreeing to these Terms and Conditions.

    I agree


 Agree and Submit

          Payment Agreement
          I acknowledge that by subscribing to Allstate Agency Voice service, I agree to pay all applicable fees
          in accordance with the fee structure as listed below, and that such fees may be periodically adjusted
          and I agree to pay the adjusted fees. I authorize Allstate Agency Voice to deduct the fees due for the
          service in which I am subscribing as outlined below. My total subscription fee will be based on the
          level of service as defined by the fee schedule below:

                                                   Allstate Agency Voice Fee Schedule

               There is a monthly fee schedule based on level of service:
              Allstate Agency Voice Monthly Standard Fee (Per Line)                                  $23

              Options

              “Plus” Premium Subscription (cost on top of
              Standard fee)                                                                          $10

              Add an additional Leads Management line (per line cost)                                 $5




                                                                                                                Pls. Exhibit 7
                                                                                                                         Internal Information
